Perlin, C.J. Claimant corporation filed its complaint for the sum of $42,925.00, which it claimed represented additional costs incurred in the execution of a contract entered into with the Department of Public Works and Buildings in March, 1964, for electrical work at the Diagnostic Hospital, Tinley Park State Hospital, Tinley Park, Illinois. The parties, have submitted a stipulation, which provides, in part, that claimant entered into the above mentioned contract in the net amount of $139,274.00 for the complete electrical work for the Diagnostic Hospital; that the contract required claimant to work “In progress with General Work and work of other contractors engaged on the project”; that the contractor for General Work agreed in its contract to complete construction within 370 days after date of notification of award; that due to material experimentation and other unforseen difficulties in enforcing and meeting contractual quality requirements on the part of all contractors, the contractor for General Work was not certified as completed until March of 1967, although claimant could reasonably have anticipated completion on or about April 1, 1966; that claimant’s work was thus delayed being dependent on the General Work Contractor. The stipulation further states that “respondent, in the absence of a contractual agreement to the contrary, has been held liable for such a delay occasioned by one prime contractor to another. Kaiser vs. State of Illinois, 7, C.C.R. 99; Divane Bros. Electric Co. A Corporation, vs. State of Illinois, 22 C.C.R. 546”. The parties have agreed as to the amount of loss incurred by claimant, as follows: “It is further stipulated by and between the parties by their respective attorneys that the filing of the briefs and abstracts and all notices with respect thereto be and the same are hereby waived, and that a judgment order be entered in the amount of Nineteen Thousand Eight Hundred Ninety Eight Dollars and Ninety Two Cents ($19,898.92) in favor of cláimant and against respondent.” The stipulation is signed by Attorney General William J. Scott and the attorneys for claimant. There being no further question to be determined by this Court, claimant is hereby awarded the sum of $19,-898.92.